Welcome to the Official Site of the Illinois Courts


 

  Your browser does not support script
  

Loading















Quick Links

Supreme Court
Opinions
Docket
Anticipated Opinions
Orders and Announcements
Leave to Appeal Dispositions
Rules
 Oral Argument Calendars
Oral Argument Audio & Video
Judicial Events
Special Matters Before the Supreme Court
Supreme Court Electronic Filing Service
Extended Media Coverage Pilot Programs
Annual Report of the Illinois Courts
E-Pay Law License Fee
Certificate of Registration/Supreme Court Rule 721
Appellate Court
Opinions
Rule 23 Orders
Oral Argument Calendars
Oral Argument Audio
Circuit Court
Chief Judges & Administrative Staff
Judges & Associate Judges
Employment Opportunities
Legal Community
Standardized Forms
Supreme Court Rules Committee Public Hearings
Illinois Pattern Jury Instructions-Civil - 700.12VA approved - September 14, 2012 
Illinois Pattern Jury Instructions-Criminal - 1.01 approved -October 11, 2013 
Bar Admission Ceremonies 
Illinois Code of Judicial Conduct
Illinois Rules of Evidence
Illinois Rules of Professional Conduct of 2010 
Illinois Supreme Court Historic Preservation Commission 
Minimum Continuing Legal Education Board (MCLE)
Commission on Professionalism 
Attorney Registration Information (ARDC site)
Rules of Procedure for the Board of Admission to the Bar and the Committee on Character and Fitness (Illinois Board of Admissions to the Bar site)
Bar Exam &  Admission (Illinois Board of Admissions to the Bar site)
Resolution Systems Institute  (RSI site) 
Pro Bono Attorney Information (Illinois Pro Bono site) 
Standard Interrogatories (Illinois State Bar Association site) 
Lawyers' Assistance Program (Lawyers' Assistance site)  
Lawyers Trust Fund (Lawyers Trust Fund of Illinois site) 
List Services Available 


Latest News




Chief Justice Rita B. Garman  
welcomes you to the
Illinois Courts Website



Illinois & U.S. Judiciaries



Illinois Court System
United States Websites 
 

Judicial Links & Research

Illinois Circuit Courts
Bar & Miscellaneous Associations
Law Schools in Illinois
State of Illinois Websites
U.S. Government Websites
State University Websites
Legal Research
Illinois Amber Alert 
National Center for Missing & Exploited Children

Notifications and Services


 Chicago
 Springfield
Mt. Vernon


  Illinois Courts Twitter Feed: 

List Mail Services Page: 


Make the Illinois Courts your homepage



E-Business Online Services


        ELECTRONICFILING

E-GUILTY - 
      PLEAD & PAY YOUR TRAFFIC TICKET        


  Citizen Self-Help

Court Forms
Supreme Court Policy on Access for Persons with Disabilities (Supreme Court only) 
Petit Juror Handbook
Grand Juror Handbook
Consumers' Guide to Legal Help (American Bar Association site) 
Find 
           an Illinois Attorney (Illinois Lawyer Finder site)
A Guide to Illinois Civil Appellate Procedure (Appellate Lawyers Association site) 
Illinois 
           Child Support Information (Illinois Child Support site)
Has my 
           Attorney been disciplined? (ARDC Site)
Can't Afford a Lawyer? (Illinois Legal Aid site) 
Becoming an Adult:  Legal Rights & Responsibilities at Age 18 (Illinois Lawyer Finder site)
 Parents Guide to Juvenile Court Abuse & Neglect Proceedings (Illinois Lawyer Finder site)
Laws Protecting Military Personnel  (Illinois Lawyer Finder site)  

Education

The Third Branch - A Chronicle of the Illinois Supreme Court
Judicial Education
Student Learning Center
About the Courts in Illinois
Judicial Speakers Bureau
How Cases Proceed Thru the Courts
How the Courts are Funded
U.S. Constitution (Legislative Reference Bureau)  
Illinois Constitution (Legislative Reference Bureau) 
Understanding the Illinois Constitution (Illinois State Bar Association site)
Law Day Information (Illinois State Bar Association site) 
Mock Trial Resources for Teachers (Illinois State Bar Association site)
 
  

Copyright (c) 2013 State of Illinois |
Privacy Notice | Endorsement Notice | Webmaster
Your browser does not support script